DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurosawa et al, US Patent 7,675,153 (newly submitted) in view of Yeh et al, US Patent Application 2016/0079171 (as cited in previous Office Action).

Regarding claim 17, Kurosawa teaches a manufacturing method, comprising: (a) providing a wiring structure 11 (figure 1), (b) providing at least one first electronic device 12-2, wherein (b) comprises: (b1) providing a wafer 20 (figure 4B); (b2) cutting the wafer to form a plurality of first trenches 25-1, 25-2 crossed with each other through a first cutting tool 24 (figures 5A and 5B); and (b3) cutting the wafer along the first trenches through a second cutting tool 26 (figures 6A and 6b) or 32 (figure 9A and 9B); and (c) electrically connecting the at least one first electronic device to the wiring structure (figure 1), wherein the first electronic device includes a first active circuit region 15b and pad underneath 15band a first protrusion portion, the first protrusion portion protrudes from the at least one lateral side surface of the first electronic device, and a portion of the first active circuit region is disposed in the first protrusion portion (figure 1).


    PNG
    media_image1.png
    490
    754
    media_image1.png
    Greyscale

Kurosawa fails to teach the wiring structure includes at least one dielectric layer and at least one circuit layer in contact with the dielectric layer.

However, Kurosawa does teach wiring structure 11 as a printed circuit board. It is generally known in the art that a printed circuit board is a wiring structure includes at least one dielectric layer and at least one circuit layer in contact with the dielectric layer. The reference of Yeh teaches printed circuit board in which a wiring structure 700, wherein the wiring structure includes at least one dielectric layer P1, PN and at least one circuit layer M1, Mx, in contact with the dielectric layer (see figure 3)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yeh with that of Kurosawa because it is generally known in the art that a printed circuit board is a wiring structure includes at least one dielectric layer and at least one circuit layer in contact with the dielectric layer.



Regarding claim 18, Kurosawa teaches in (b3), a width of the second cutting tool (figures 9A and 9B) is less than a width of the first cutting tool (figure 5A and 5B), wherein in (b3), a cutting position of the second cutting tool is within the first trenches (figure 9A and 9B and column 14, lines 54-56).

Regarding claims 19 and 20, Kurosawa teaches a cutting position of the second cutting tool is outside the first trenches and adjacent to the first trenches, wherein in (b3), a width of the second cutting tool is different from a width of the first cutting tool (figures 6A and 6B).

Allowable Subject Matter

The indicated allowability of claim 17 is withdrawn in view of the newly discovered reference(s) to Kurosawa et al, US Patent 7,675,153.  Rejections based on the newly cited reference(s) are as stated above

Claims 7-13 and 21-27 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 7, the prior art fails to anticipate or render obvious the claimed invention including “…the second protrusion portion of the second electronic device has an upper surface, a lower surface and an outer side surface extending between the upper surface and the lower surface, and the upper surface of the second protrusion portion and the at least one lateral side surface of the second electronic device define second an indentation structure.…” in combination with the remaining limitations. Claims 8 and 21 are dependent upon claim 7 and are therefore allowable.

Regarding claim 9, the prior art fails to anticipate or render obvious the claimed invention including “…wherein the first protrusion portion of the first electronic device has an upper surface, a lower surface and an outer side surface extending between the upper surface and the lower surface and the upper surface of the first protrusion portion and the at least one lateral side surface of the first electronic device define an indentation structure.…” in combination with the remaining limitations. Claims 10-13 and 23-27 are dependent upon claim 9 and are therefore allowable.


Response to Arguments

Applicant’s arguments with respect to claim(s) 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.






/DALE E PAGE/             Supervisory Patent Examiner, Art Unit 2899